Opinion by
Judge Pryor:
The judgment rendered by the court below in favor of the appellee Cook upon his cross-petition is erroneous. The wife of Cook had a life estate in this land under the will of her father, and herself and husband under the will had occupied the land for several years. The use of the land -more than compensated them for the improvements made. The question of rents and improvements, 'however, can not be considered in a case like this. The tenant for -life has no right to compensation for improvements made upon the land in which he has a life estate only. No recovery can be had by the tenant during his occupancy of the land nor by his heirs or representatives after his death. The judgment of the court below upon Cook’s cross-petition is reversed, and the court directed to dismiss the same so far as it seeks to recover for improvements made upon the land of the wife.